United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3956
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Laura A. Seger,                          *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: September 30, 2003

                                   Filed: October 6, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Laura Seger pleaded guilty to an indictment charging her with possessing with
intent to distribute cocaine, in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2 (Count
I), and possessing a short-barreled shotgun in relation to the charged drug-trafficking
crime, in violation of 18 U.S.C. §§ 924 and 2 (Count II). At sentencing, the district
court1 denied Seger’s motion for a downward departure and sentenced her to
consecutive terms of 21 months’ imprisonment on Count I and 120 months’

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
imprisonment on Count II, to be followed by concurrent 3-year terms of supervised
release. Seger appeals, arguing that the district court erred in denying her departure
motion.

       We conclude that Seger’s argument is unavailing. The district court lacked the
power to depart below the 10-year statutory minimum for Count II, see United States
v. Villar, 184 F.3d 801, 803 (8th Cir. 1999), and we do not review the district court’s
discretionary decision not to depart from the Guidelines imprisonment range for
Count I, see United States v. Rice, 332 F.3d 538, 540 (8th Cir. 2003).

      The judgment is affirmed.
                     ______________________________




                                          -2-